Citation Nr: 1000038	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 
1970 and December 1996 to March 1998. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2006, the Veteran had an informal conference with a 
Decision Review Officer (DRO).  A report of this meeting is 
of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's hypertension and active service are 
related or indicating that hypertension manifested within one 
year of service.

2.  The preponderance of the evidence is against a finding 
that the Veteran's hypertension is secondary to his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein; similarly, hypertension has not been 
shown to have been incurred or aggravated as secondary to 
service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records, an informal conference report, and an 
examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim, any question 
as to an appropriate disability rating or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and cardiovascular renal disease, 
to include hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Initially, the Board points out that the 
service treatment records are negative for complaints or 
findings of hypertension.  However, the Veteran's argument in 
bringing this claim is that his hypertension results from his 
service-connected diabetes mellitus.  

Turning to the relevant evidence of record, the Veteran was 
afforded a VA examination during December 2004.  The examiner 
indicated that the Veteran was diagnosed with diabetes 
mellitus when he was 53 years old, approximately four years 
prior to the examination.  The Veteran's blood pressure was 
noted as 141/93.  The examiner indicated that the Veteran was 
diagnosed with hypertension approximately three years prior.  
The examiner concluded that since the Veteran's diabetes 
mellitus and hypertension were diagnosed in close proximity, 
it was "not likely" that the two were related.

A record of an informal conference in March 2006 notes that 
the Veteran indicated he would provide a medical opinion 
indicating that his hypertension is secondary to his diabetes 
mellitus.  There is no record in the claims file of such 
medical opinion being submitted.

In this case, the Veteran has not provided any assertion as 
to a continuity of symptomatology between hypertension and 
service, and there is no evidence whatsoever linking this 
disability to service.  The only evidence providing a nexus 
between the Veteran's hypertension and his service-connected 
type II diabetes mellitus are his contentions.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition, 
particularly one which is systemic in nature such as 
hypertension.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's claim must be denied as there is no 
objective evidence relating his hypertension to service or 
any service-connected condition.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


